Citation Nr: 1010445	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  06-14 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
condition.

2.  Entitlement to service connection for a low back 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1977 to May 13, 
1985, and from May 20, 1985 to June 1995.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which, inter alia, determined that new and material 
evidence had not been received to reopen the Veteran's 
previously denied claim for service connection for a low back 
condition.

The issue of service connection for a low back condition 
being remanded is addressed in the REMAND portion of the 
decision below and is REMANDED to the Agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The AOJ last denied service connection for a low back 
condition in a February 1997 rating decision.  Although 
notified of the denial, the Veteran did not appeal that 
decision.

2.  Evidence received since the final February 1997 rating 
decision is new, relevant, and raises a reasonable 
possibility of substantiating the Veteran's claim for service 
connection for a low back condition.


CONCLUSIONS OF LAW

1.  The February 1997 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.302, 20.1103 (2009).  

2.  New and material evidence has been received since the 
last prior final denial of the Veteran's service connection 
claim for a low back disorder in February 1997.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & West 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Because the Board is granting the Veteran's 
petition to reopen his claim for service connection for a low 
back disorder, and directing further development on remand, 
there is no need to discuss at this time whether VA has 
complied with its duties to notify and assist.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.

New and Material Evidence to Reopen the Veteran's Service 
Connection Claim for a Low Back Disorder 

The Veteran maintains that he has low back disorder as a 
result of a July 1986 car accident.  See the Veteran's 
September 2008 statement.

The AOJ last denied service connection for the Veteran's low 
back condition in the February 1997 rating decision.  The AOJ 
notified the Veteran of this decision and apprised him of his 
procedural and appellate rights.  The Veteran did not file a 
notice of disagreement (NOD) or a substantive appeal, thus 
not appealing that decision.  Therefore, the February 1997 
rating decision is final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.302, 20.1103.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that in determining whether new and material evidence has 
been submitted, it is necessary to consider all evidence 
added to the record since the last time the claim was denied 
on any basis, including a prior denial based on the absence 
of new and material evidence.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  

The Board notes that although the AOJ has adjudicated the 
issue of service connection for a low back disorder on the 
merits during the course of this appeal, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the AOJ is properly reopened.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must 
initially determine on its own whether there is new and 
material evidence to reopen the claim for service connection 
for a low back disorder before proceeding to the merits on 
appeal.  If the Board finds that no new and material evidence 
has been received, that is where the analysis must end, and 
what the AOJ may have determined in that regard is 
irrelevant.

The Veteran filed a claim to reopen his previously denied 
claim for a low back disorder in December 2003.  Therefore, 
the amended regulation for new and material evidence applies.  
See 66 Fed. Reg. at 45,620, indicating to apply the revised 
version of 38 C.F.R. § 3.156 to petitions to reopen filed on 
or after August 29, 2001.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  Under the revised 
standards, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the evidence in question is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does 
not require the Secretary [of the VA] to consider the 
patently incredible to be credible").

In the prior final rating decision of February 1997, the AOJ 
denied the Veteran's claim because "no permanent residual or 
chronic disability" was shown.  In short, the lack of 
evidence of a current disorder caused the AOJ to deny the 
Veteran's claim at that time.

Here, the Board finds that new and material evidence within 
the meaning of 38 C.F.R. § 3.156(a) has been received since 
the last final February 1997 rating decision.  In this case, 
the Veteran has submitted private treatment records showing 
that the Veteran has been diagnosed with and treated for a 
low back disorder from M. Timken, M.D., M. Kornberg, M.D., P. 
Sawin, M.D., and F. Burgos, M.D.  In addition, the Veteran 
has provided lay statements made by his spouse regarding her 
observations of his low back pain.  The Veteran himself has 
indicated that he has had continuity of symptomatology 
regarding his low back disorder since his July 1986 car 
accident.  Finally, the AOJ has obtained records noting the 
Veteran's treatment for low back pain, as well as an August 
2006 VA medical examination regarding the nature and etiology 
of the Veteran's low back disorder.  As this shows that the 
Veteran is currently experiencing a low back disorder, and 
raises a reasonable possibility of substantiating his claim, 
this evidence is new and material within the meaning of 
38 C.F.R. § 3.156(a).  

As new and material evidence has been received, the claim for 
service connection for a low back disorder is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2009).


ORDER

As new and material evidence has been received, the claim for 
service connection for a low back disorder is reopened.  To 
this extent, the appeal is granted.  




REMAND

Before addressing the merits of the Veteran's claim for 
service connection for a low back condition, the Board finds 
that additional development of the evidence is required in 
the form of an etiological examination and opinion.

First, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which held 
that the Veterans Claims Assistance Act of 2000 (VCAA) notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), which informs the Veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded, and which also 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  

Second, the VA is generally required to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A(a).  
Specifically, the VA is required to obtain relevant records 
held by any Federal department or agency that the claimant 
adequately identifies and authorizes the VA to obtain.  38 
U.S.C.A. § 5103A(c)(3).  These records include military 
records, including service personnel records (SPRs).  38 
C.F.R. § 3.159(c)(2).  The VA will end its efforts to obtain 
records from a federal department or agency only if the VA 
concludes that such records do not exist or that further 
efforts to obtain those records would be futile.  Id.  

The Veteran has indicated that his low back condition was 
caused or "aggravated by" his in-service occupational 
duties.  See the Veteran's statement of September 2008.  His 
report of medical history of April 1995 indicates that the 
Veteran experienced "back pain related to exertion and 
cramped spaces working on aircraft."  The Veteran's 
contention is to some extent supported by STRs which indicate 
that the Veteran was treated for back pain in May 1992, 
August 1993, and December 1993.  The AOJ has obtained a DD 
Form 214 relating to the Veteran's periods of service in the 
US Navy from April 1977 to May 1985; however, these records 
only list the Veteran' s occupation as "Personnelman."  
Furthermore, the Veteran's DD Form 214 for his US Coast Guard 
station does not list the Veteran's occupation.  As such, the 
AOJ should contact the National Personal Records Center, or 
other appropriate agency, to obtain SPRs or other documents 
as necessary to confirm the Veteran's occupation during his 
service.

Third, the Board finds that a new VA medical examination and 
opinion is necessary.  Pursuant to 38 U.S.C. § 5103A, the 
VA's duty to assist includes "providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim."  The standard for requiring a VA medical examination 
is "an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected 
disability."  See McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).   A medical opinion must support its 
conclusion with an analysis the Board can consider and weigh 
against other evidence in the record.  Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007).  The Board is required to consider 
all issues raised either by the claimant, or by the evidence 
of record.  Robinson v. Mansfield, 21 Vet. App. 545, 552 
(2008).  

In this case, the Veteran has raised the issue that his low 
back condition could also be caused by his occupational 
duties.  See the Veteran's September 2008 statement.  
Furthermore, the Board notes that the Veteran was service 
connected for a cervical disc disease due to a July 1986 car 
accident in an August 2000 rating decision.  

The Board notes that the AOJ provided a VA medical 
examination in August 2006, which reviewed the Veteran's 
STRs, including the records regarding his 1986 car accident.  
The examiner concluded that the Veteran's low back disorder 
was consistent with age and normal degenerate changes, and 
concluded that it would be speculative to relate any current 
low back disorder to the Veteran's service, and in particular 
the 1986 car accident.  However, this opinion fails to 
indicate whether or not the Veteran's current condition may 
have been caused by the Veteran's in-service duties, or 
whether his low back disorder may have been caused or 
aggravated by his currently service connected cervical spine 
condition.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  
When determining service connection, all theories of 
entitlement, direct and secondary, must be considered.  
Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

The Veteran has provided a private treatment record dated in 
January 2007 by Dr. Burges, which indicates his belief that 
the Veteran's current low back disorder is the result of his 
July 1986 injury.  However, Dr. Burges did not provide any 
rationale for this conclusion.   A medical opinion that 
contains only data and conclusions is accorded no weight.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008);  see also 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  The Veteran 
has also provided a private treatment record dated in 
November 2005 by Dr. Sawin which indicates that it is 
"possible" that the Veteran's current low back condition is 
related to his service.  The Federal Circuit Court recently 
held that an equivocal medical opinion is insufficient to 
establish service connection Hogan v. Peake, 544 F.3d 1295, 
1298 (Fed. Cir. 2008).  As such, the private treatment 
records provided are inadequate to allow the Board to grant 
the Veteran's claim.

Therefore, a remand is necessary for a VA medical examination 
and opinion to adequately address the new evidence and the 
issue of aggravation of the Veteran's low back disorder.  

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007), and (2) 
advise him of the evidence needed for 
establishing service connection as 
secondary to a service-connected 
disability pursuant to Allen, supra.

2.	Obtain relevant SPRs from the NPRC, or 
other appropriate agency, to confirm the 
Veteran's occupation during his service 
for all periods of his active duty 
service.  If such records are not 
available or do not exist, a reply to 
that effect is required and must be 
associated with the claims folder.

3.	Arrange for the Veteran to undergo an 
orthopedic VA examination, by an 
appropriate specialist, to determine the 
nature and etiology of his current low 
back disorder.  He is hereby advised that 
failure to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences for his claim.  

The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The claims file, including a 
complete copy of this remand, must be 
made available for review of his 
pertinent medical history.  The 
examination report must indicate whether 
such review was accomplished.  In 
particular, the examiner should 
acknowledge:  the Veteran's in-service 
July 1986 injury, as well as his later 
treatment for back pain in May 1992, 
August 1993, and December 1993, the 
private treatment records which have been 
provided by the Veteran, as well as the 
opinions provided in the August 2006 VA 
medical examination, in the November 2005 
record provided by Dr. Sawin and in the 
January 2007 record provided by Dr. 
Burgos, as well as any new evidence 
obtained following this remand.

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to provide an 
opinion to answer the following 
questions:

1)	Is it at least as likely as not 
(50 percent or more probable) 
that the Veteran's current low 
back disorder is related to the 
Veteran's service, including 
his July 1986 accident, or his 
in-service duties?

2)  	Regardless of the answer to the 
above, is it at least as likely 
as not that the Veteran's 
current low back disorder is 
caused by or aggravated beyond 
it's natural progression by his 
service-connected cervical 
spine disorder?

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is not 
possible or feasible.  

4.	To help avoid a further remand, the AOJ 
must ensure that all requested action 
has been accomplished (to the extent 
possible) in compliance with this 
remand.  The Veteran is noted to have a 
right to compliance with the Board's 
remand directives.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.	Readjudicate the claim for service 
connection for a low back disorder.  If 
this claim is not granted to the 
Veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) that 
includes a summary of the evidence and 
discussion of all pertinent 
regulations, to include consideration 
of 38 C.F.R. § 3.310 (2009).  The 
Veteran and his representative should 
be given an opportunity to respond to 
it before returning the file to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


